DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 11/28/18.
	Claims 1-20 are pending.

Claim Interpretation
	Claim 8, based on the Specification at paragraph [0011], is not to be construed as being transitory signals per se with respect to the claimed media (i.e., the claimed media does not encompass 101 signals per se). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumm et al. (US 20170076217, Herein “Krumm”) in view of Wedig et al. (US 20140167969, Herein “Wedig”).
Regarding claim 1, Krumm teaches A method comprising:
retrieving, by the one or more processors, a plurality of measurements associated with a location (measurements ([0022] and [0023]) associated with location [0025], such as for determining actual values ([0025] to [0031]));
determining, by the one or more processors, a set of features based on the plurality of measurements (determine grouping features, such as grouped by geographical areas [0026] and, even further, determined temporal groupings [0027], for determining values associated with geographic areas [0031]);
identifying, by the one or more processors, a set of membership functions for the set of features (infer an expected value, such as belonging to a particular expected number of microblog posts over a time interval based on geographic area ([0028] to [0030]));
determining, by the one or more processors, a safety index for the body of water based, at least in part, on (i) the set of membership functions and (ii) one or more input value ranges for the set of features (calculate an anomaly value prediction error ([0028] and [0031]; [0032]) based on the aforementioned and also threshold (i.e., range) ([0032], [0061], and [0069])); and
in response to the safety index being above a threshold value, sending, by the one or more processors, an alert to one or more users regarding the location (notification of the determined event [0021], [0039], [0043], [0094], and [0095]).

	However, Krumm fails to specifically teach a safety index for the body of water.
	Yet, in a related art, Wedig discloses flood and flood analysis ([0113] to [0118]), such as with respect to a calculation and a relative threshold with respect to the sensed data [0112]; measured severity and threshold [0077]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the notification system of Krumm with the water detection, calculation, and notification of Wedig to have a safety index for the body of water. The combination would allow for, according to the motivation of Wedig, performing detection with respect to water so as to, for instance, alert a user to an environmental condition at aparticular geographic location such as a home flooding [0118]. 
	Furthermore, Wedig teaches:
	retrieving, by the one or more processors, a plurality of measurements associated with a location (sensor data such as measurements from sensory nodes ([0074] to [0077]));
	determining, by the one or more processors, a set of features based on the plurality of measurements (e.g., a rate of change between sensory nodes, such as if other sensory nodes rapidly sense a condition related to sensing of an initial sensing by a first sensory node [0074]);
identifying, by the one or more processors, a set of membership functions for the set of features (e.g., determined candidate severity levels possible among the respective sensor nodes [0075]);
	determining, by the one or more processors, a safety index for the body of water (determined membership within a candidate severity level based on threshold [0077] for conveying via notification an evacuation route ([0012], [0029] and [0030])) based, at least in part, on (i) the set of membership functions (determined safety index from among, e.g., low and high severity [0077]) and (ii) one or more input value ranges for the set of features (based on spread rate such as detection by a first sensor node and a second sensor node within a range of 5 seconds, for instance [0077]; even further, based on a number of occupants detected [0077]).

Regarding claim 2, Krumm in view of Wedig teaches the limitations of claim 1, as above.
Furthermore, Wedig teaches The method of claim 1, the method further comprising:
determining, by the one or more processors, a portion of at least one membership function of the set of membership functions based on an input value range for a feature associated with the at least one membership function (severity level/membership determined based on factors such as rate of change, detected occupancy, type of condition, amount of dispersion, magnitude of sensed condition, etc. [0079]); and
determining, by the one or more processors, an output value of the feature based, at least in part, on the portion of at least one membership function (determination of severity level of the respective membership such as an amount of dispersion, corresponding with a determined severity level [0077]).

Regarding claim 3, Krumm in view of Wedig teaches the limitations of claims 1 and 2, as above.
The method of claim 2, wherein the output value is based, at least in part, on one or more of the following operations: (i) a maximum output value for the determined portion of at least one membership function; (ii) a minimum output value for the determined portion of at least one membership function; (iii) a median output value for the determined portion of at least one membership function; and (iv) an average of output values for the determined portion of at least one membership function (a threshold for determining a max/min value such as for determining low and high, for instance, severity levels [0077]).

Regarding claim 8, Krumm teaches A computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (computer [0029]; figs. 1 to 3), the program instructions comprising: 
The claim recites similar limitations as claim 1 – see above.

Regarding claim 9, the claim recites similar limitations as claim 2 – see above.

Regarding claim 10, the claim recites similar limitations as claim 3 – see above.

Regarding claim 15, Krumm teaches A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (computer [0029]; figs. 1 to 3), the program instructions comprising: 
The claim recites similar limitations as claims 1 and 8 – see above.

Regarding claim 16, the claim recites similar limitations as claim 2 – see above.

Regarding claim 17, the claim recites similar limitations as claim 3 – see above.


Claims 4-7, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumm in view of Wedig, as above, and in view of Chen et al. (US 20180285343, Herein “Chen”).
Regarding claim 4, Krumm in view of Wedig teaches the limitations of claim 1, as above.
However, Krumm in view of Wedig fails to specifically teach The method of claim 1, wherein the safety index of the location is further based, at least in part, on a weighted average of output values associated with the set of membership functions.
Yet, in a related art, Chen discloses determining safety risks based on a weighted average of features ([0041], [0047], [0056], [0057], and [0059]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the weighted averages of Chen with the score determination based on membership functions of Krumm in view of Wedig to have wherein the safety index of the location is further based, at least in part, on a weighted average of output values associated with the set of membership functions. The combination would allow for, according to the motivation of Chen, performing a more sophisticated sfety score by aggregating safety sub-scores [0056] which allows for more realistically representing each condition with respect to its influence on an outcome, such as safety [0057]. 

Regarding claim 5, Krumm in view of Wedig in view of Chen teaches the limitations of claims 1 and 4, as above.
The method of claim 4, the method further comprising: receiving, by the one or more processors, one or more training data sets; and updating, by the one or more processors, one or more of the following based on the one or more training sets: (1) an different selection of features from the set of features; (ii) one or more values of the set of membership functions; and (iii) one or more weights of the weighted average of output values associated with the set of membership functions (e.g., based on broadest reasonable interpretation of “one or more of the following based on the one or more training sets,” learn classification based on a learned weighting relationship between the different membership functions [0041]).

Regarding claim 6, Krumm in view of Wedig in view of Chen teaches the limitations of claims 1, 4, and 5, as above.
Furthermore, Chen teaches The method of claim 5, wherein the one or more training data sets include supervised training data from at least one feedback program (supervision such as by a user of feedback [0004]; learning performed based on feedback [0038]).

Regarding claim 7, Krumm in view of Wedig in view of Chen teaches the limitations of claims 1, 4, and 5, as above.
Furthermore, Chen teaches The method of claim 5, wherein the one or more training data sets include unsupervised training data determined from historical data (also unsupervised data, such as a determined number of incidents that occurred during the cervicesor certain categories of safety risk associated with the incidents automatically retrieved from the user data store [0029], the unsupervised data used in determining feature vector characterization [0036]).

Regarding claim 11, the claim recites similar limitations as claim 4 – see above.

Regarding claim 12, the claim recites similar limitations as claim 5 – see above.

Regarding claim 13, the claim recites similar limitations as claim 6 – see above.

Regarding claim 14, the claim recites similar limitations as claim 7 – see above.

Regarding claim 18, the claim recites similar limitations as claim 4 – see above.

Regarding claim 19, the claim recites similar limitations as claim 5 – see above.

Regarding claim 20, the claim recites similar limitations as claim 6 – see above.

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/JASON T EDWARDS/              Examiner, Art Unit 2144